Citation Nr: 1757232	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  11-15 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel
INTRODUCTION

The Veteran had active service in as a Communication Carrier in the United States Army from November 1940 to August 1945.  He died in October 1995.  The appellant is the Veteran's spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2010 rating decision of the Department of Veteran's Affairs (VA) St. Paul, Minnesota Regional Office and Insurance Center (RO).

In May 2000, the appellant requested a hearing, which was scheduled in August 2000; however, the appellant failed to appear with no good cause shown.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2017).


FINDINGS OF FACT

1.  A November 2010 rating decision denied entitlement to service connection for the cause of the Veteran's death, and the appellant did not appeal.

2.  Evidence associated with the claims file since the November 2010 RO denial is not cumulative of evidence previously considered, or, if new does by itself  relate to an unestablished fact necessary to substantiate a claim for service connection for cause of Veteran's death.

3.  The Veteran died in October 1995; the certificate of death listed the causes of death as cardiopulmonary arrest, congestive cardiomyopathy, and conduction system disease.

4.  At the time of his death, service connection was not in effect for any disability or disease.


CONCLUSIONS OF LAW

1.  The November 2010 rating decision is final as to the issue of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §  20.1100 (2017).

2.  As evidence received since the RO's rating decision which became final on November 29, 2011 is new and material, the criteria for reopening the claim for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 5108 (West 2014);  38 C.F.R. § 3.156 (2017).

3.  The Veteran's death was not from a disability due to active duty service or due to a disease or injury incurred or aggravated by service.  38 U.S.C.A. §§ 1110, 1310, 1318, 5107(b) (West 2014); 38 C.F.R. §§ 3.22, 3.303, 3.309(a), 3.309(e), 3.312, 3.5 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

In a June 2010 pre-rating letter, the RO notified the appellant of the evidence needed to substantiate her claim for entitlement to service connection for the cause of the Veteran's death. The RO wrote that to establish entitlement to the benefit sought, the evidence must show that the Veteran died from a service-connected disease or injury. The RO also described the requirements for a DIC claim based on a non-service connected disease or injury. Accordingly, the notice requirements of the VCAA have been met in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2017).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims. 38 C.F.R. § 3.159(c)(4) (2017).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the general duty to assist provision, 38 U.S.C.A. § 5103A(a) (West 2014), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d) (West 2014), is applicable to claims for service connection for the cause of a veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) (West 2014) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348.

Here, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the appellant's claim.  In-service hospital admission cards, post-service private medical records, extant VA medical records, and lay statements have been associated with the record and have been reviewed by both the RO and the Board in connection with this claim.  These records have been associated with the claims file.  However, as discussed below, a portion of the Veteran's service treatment records (STRs) and certain contended VA treatment records are assumed to have been destroyed.  Where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In this matter, the Board's analysis of the appellant's claim has been undertaken with this heightened duty.   Nevertheless, with this in mind, the Board finds that extant records combined with a thorough review of the evidence and reasoned conclusions are adequate for rendering a decision.  Therefore, the Board finds that additional VA medical opinions are not required in this case.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to service connection for the cause of the Veteran's death is thus ready to be considered on the merits.



New and Material Evidence

To reopen a claim that has been denied by a final decision, the claimant must present new and material evidence with respect to the claim.  38 U.S.C.A. § 5108 (West 2014).  "New evidence" means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156 (a) (2017).  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and it must raise a reasonable possibility of substantiating the claim.  Id. 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness). 

The language of 38 C.F.R. § 3.156 (a) (2017) creates a low threshold for finding new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010). 

The RO denied service connection for cause of the Veteran's death in November 2010; this denial became final on November 29, 2011.  Since that time, the appellant submitted a statement in June 2011, via VA Form 21-4138, averring that the Veteran's "heart condition" was related to service.  Additionally, the RO furnished a September 2015 comprehensive formal finding, via VA Form 27-0820, that all attempts to obtain medical records for the period from January 1, 1985 to December 1995 from the McAllen, Texas Veterans Affairs Medical Center (VAMC) outpatient clinic are unavailable for review.

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and it must raise a reasonable possibility of substantiating the claim.   The Board finds the added evidence, as noted, to be both new and material.

Service Connection for Cause of Death

As listed on his death certificate, the Veteran died in October 1995 from cardiopulmonary arrest, congestive cardiomyopathy, and conduction system disease.  As discussed below, cardiopulmonary arrest, congestive cardiomyopathy, and conduction system disease were not incurred in service.  The Board notes that presumption for service connection for certain chronic diseases, including cardiovascular disease, is not for application here, as the Veteran separated from active service in August 1945.  See 38 C.F.R. § 3.303(b) (2017).

The appellant contends that the Veteran's death was related directly to his military service.  For reasons stated below, the Board finds that service connection for the Veteran's death is not warranted.

DIC benefits are payable to the surviving parent of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312(a) (2017).  In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death. 38 C.F.R. § 3.312(a) (2017).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or etiologically related to the cause of death. 38 C.F.R. § 3.312(b) (2017).  A contributory cause of death is inherently not one related to the principal cause. In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death. 
38 C.F.R. § 3.312(c)(1) (2017).

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the laws and regulations generally applicable to compensation for service connected disability apply. 38 U.S.C.A. § 1310 (West 2014).  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2017).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

As noted above, a portion of the Veteran's STRs are assumed to have been destroyed in a fire at the National Personnel Records Center (NPRC) in 1973.  This was confirmed in a November 2010 VA Pension Management Center formal finding, which provided, in pertinent part, that all efforts to obtain the Veteran's STRs have been exhausted.  Moreover, the Personnel Information Exchange System (PIES) reported that the Veteran's STRs, including separation documents,  were, in fact, destroyed in the 1973 fire.  However, a portion of the Veteran's STRs were "recovered" through alternative means.  Through information derived from hospital admissions cards, the Office of the Surgeon General, Department of the Army provided information concerning a hospitalization in 1943.  See July 31, 2015 STR, p. 3.  According to his document, the Veteran was hospitalized in December 1943 for a penetrating wound, incurred in the line of duty, in the neck and back regions.  The causative agent, according to the document, was a falling object; the traumatic event took place in Italy.  The document also included a notation about the associated disease of cellulitis.  Otherwise, STRs are absent.

A January 1982 hospital summary report from the Kerryville, Texas VAMC noted that the Veteran's electrocardiogram yielded normal results.  An examiner further opined that the Veteran's chemistry profile was completely normal; chest x-ray imaging was normal; and there was no presence of a heart murmur.

In May 1983, Dr. G., a private physician, submitted a letter.  In pertinent part, he reported that he had seen the Veteran for numerous illnesses.  However, Dr. G. did not provide diagnostic information or treatment protocols for any of these illnesses, with the exception of chronic osteoarthritis of both elbows-for which Dr. G. indicated he had not treated the Veteran.

A review of VA treatment records and private medical records reveals that the Veteran received on-going treatment from October 1991 to June 1995.  VA, V. H. Care, a private home health agency, and the H. Clinic, an adult cardiology practice, provided diagnostic impressions of ischemic cardiomyopathy; conduction system disease, post permanent pacemaker placement; advanced chronic obstructive pulmonary disease (COPD); and congestive heart failure (CHF).  These records include examination reports, medication consultations, objective medical findings, testing results, and subjective notations.  However, the records are wholly silent as to any of these diagnosed conditions and the Veteran's military service-in terms of occurrences, linkages, or symptoms indicative of these diseases.

In September 1995, the Veteran was afforded a VA Examination for Housebound Status or Permanent Need for Regular Need and Attendance.  The examiner noted that the Veteran reported that he felt very weak, experienced dizziness and poor balance.  The Veteran only left his house for physicians' appointments, which, according to the Veteran, occurred every three months.

The examiner opined that the Veteran was limited in general ambulation; however, he was able to clothe, feed, bathe, and perform "the needs of nature" without assistance.  Diagnostic impressions included: hypertension, class III; CHF; oxygen-dependent COPD; renal insufficiency; complete heart block; hepatic cirrhosis; and hepatitis C positive.  VA granted the Veteran a special monthly pension from June 1995, pursuant to findings in this examination. 

In November 2010, the RO sent the appellant a letter concerning the status of her claim.  In pertinent part, the RO wrote that after numerous inquiries through PIES, the RO had made a formal finding on the unavailability of the Veteran's STRs.  The RO indicated that this finding would not be made part of the record if the appellant submitted relevant documents and a Questionnaire About Military Service (NA 13075).  The appellant was given 10 days to respond.  The evidence of record neither includes the requested documents nor the completed questionnaire.  The Board notes that the RO had exhausted efforts to assist the appellant in obtaining the Veteran's STRs, while the appellant, at most, inquired as to the status of these records.  "The duty to assist is not always a one-way street.  If a veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In May 2009 the appellant submitted a VA Form 9.  Here, she indicated that VA "can obtain" the Veteran's treatment records from the McAllen VAMC from January 1985 to 1995 "for rating purposes."

As noted above, the appellant submitted a statement in June 2011, averring that the Veteran's "heart condition" was related to service.  And in September 2015, the RO made a formal finding that all attempts to obtain medical records from the McAllen, Texas VAMC outpatient clinic had been exhausted.

In November 2017, the Veteran's representative submitted an informal hearing presentation (IHP).  The representative contended that the Board remand the appellant's appeal to obtain a medical opinion, in light of the information derived from the Veteran's December 1943 hospital admissions cards.  The representative also appended a copy of "Veterans and Risk of Heart Disease in the United States: A Cohort with 20 Years of Follow Up," INT'L J PREV MED June 2-12; 5(6), 703-709.  While the Board appreciates the representative's contention concerning the admissions card, as noted above, formal findings have been made concerning the unavailability of additional records after exhaustive attempts to obtain them.  Moreover, the submitted epidemiological literature, albeit informative in a generalized sense, provides little in the way of probative value to the specific issue of entitlement to service connection for the cause of the Veteran's death,

Although the Board expresses great sympathy for the appellant's loss of her spouse, a review of all the evidence compels the conclusion that service connection for the cause of the Veteran's death is not warranted.

The only evidence of record to support the contention, that the Veteran contracted cardiopulmonary arrest, congestive cardiomyopathy, and conduction system disease in service is the appellant's statement: "I believe that husband's heart condition was related to his military service."

The appellant is certainly competent to report as to her beliefs and recollection of accounts of the onset of the Veteran's cardiopulmonary arrest, congestive cardiomyopathy, and conduction system disease.  Layno v. Brown, 6 Vet, App. 465 (1994);  Buchanen v. Nicholson, 492 F.3d 1331 (Fed. Cir. 2006);  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the ultimate etiology question in this case-whether an in-service disease or injury to the Veteran's cardiopulmonary arrest, congestive cardiomyopathy, and conduction system disease and thus contributed to his death-is an internal medical process which extends beyond an immediately observable cause and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau, 492 F.3d at 1377, note 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer");  Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).

Here, the extant hospital admissions cards (sole "reconstituted" STR) and extant post-service treatment records fail to demonstrate a linkage between the Veteran's cardiopulmonary arrest, congestive cardiomyopathy, and conduction system disease and his active service.  Thus, the appellant's statements as to the etiology of cardiopulmonary arrest, congestive cardiomyopathy, and conduction system disease and its relationship to the Veteran's active service are unsupported and are not competent. 

Accordingly, after weighing all the evidence, the Board finds the preponderance of the evidence is against the appellant's claim for entitlement for service connection for the cause of Veteran's death, and the benefit-of-the-doubt standard of proof does not apply.  See 38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

As new and material evidence has been received, and to that extent only, the claim for service connection for the cause of the Veteran's death is reopened.

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


